Title: To Benjamin Franklin from Jonathan Nesbitt, 23 September 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Septbr. 23me. 1782
The Captains Cain, Josiah & Deale, of the Ships St. James, Lady Washington, & Queen of France, arrived in this port the 19th. Inst &, have communicated to me the Contents of a Letter they have had the honor to address Your Excellency this day. These Gentlemen have from the first of the American War, engag’d their lives and Fortune in the Contest, & I am convinced in every respect prefer the publick Interest to their own. I therefore take the liberty in the warmest manner to second their request being well convinced that Your compliance therewith will conduce to the Publick good.
I have the honor to remain with Respect Your Excellency’s Most humble Servt.
Jonatn: Nesbitt
His Excellency Benj: Franklin Esqr. Passey
 
Addressed: His Excellency / Benjn: Franklin Esq / at / Passey / near / Paris
Notation: J. Nesbit 23 Sept 1782.
